1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   ANTONIO DIAZ,                             Case No. CV 18-1888 SS

12                    Plaintiff,

13        v.                                           JUDGMENT
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social
15   Security,

16                    Defendant.

17

18       IT IS ADJUDGED that the decision of the Commissioner is

19   REVERSED and that the above-captioned action is REMANDED to the

20   Commissioner    for    further   action    consistent   with   the   Court’s

21   Memorandum Decision and Order.

22

23   DATED:    October 15, 2018

24
                                                       /S/         __________
25                                             SUZANNE H. SEGAL
                                               UNITED STATES MAGISTRATE JUDGE
26
27

28
